Case: 2:18-cv-00040-DLB-CJS Doc #: 110 Filed: 12/27/19 Page: 1 of 2 - Page ID#: 1340



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                     AT COVINGTON

 CIVIL ACTION NO. 18-40-DLB-CJS

 PEARSON EDUCATION, INC., et al.                                                       PLAINTIFFS


 v.                                            ORDER


 RENTU.COM, LLC                                                                       DEFENDANT

                                          **********

        This matter is before the Court on four pending discovery and/or general pretrial motions:

 1) Defendant’s Motion to Compel Discovery (R. 84); 2) Plaintiffs’ Motion to Strike Portions of

 Defendant’s Motion to Compel Discovery (R. 87); 3) Plaintiffs’ Motion for a Protective Order (R.

 85); and 4) Defendant’s Motion for Leave to File Amended Answer and Counterclaims (R. 100).

 Since the filing of these motions, the parties have filed a Notice of Settlement and Joint Stipulation

 and Joint Motion for Voluntary Administrative Dismissal of Action Without Prejudice, advising

 the Court that they have settled the matter and requesting “that this Action be dismissed without

 prejudice, or as an alternative, that this Action be adjourned until December 31, 2020.” (R. 109).

 Thus, the parties’ settlement moots the above-noted motions pending in this case before the

 undersigned. In addition, Defendant has filed a Notice of Withdrawal of Defendant’s Motion for

 Leave to File Amended Answer and Counterclaims (R. 108).

        Accordingly, IT IS ORDERED that, in light of the case status:

        1)      Defendant’s Motion to Compel Discovery (R. 84) is hereby denied as moot;

        2)      Plaintiffs’ Motion to Strike Portions of Defendant’s Motion to Compel Discovery

 (R. 87) is hereby denied as moot;

                                                   1
Case: 2:18-cv-00040-DLB-CJS Doc #: 110 Filed: 12/27/19 Page: 2 of 2 - Page ID#: 1341



           3)        Plaintiffs’ Motion for a Protective Order (R. 85) is hereby denied as moot; and

           4)        Defendant’s Motion for Leave to File Amended Answer and Counterclaims (R.

 100) is hereby denied as moot and as withdrawn.

           The presiding District Judge will address, in a separate order, the parties’ request to dismiss

 the action without prejudice, or alternatively, adjourn the case until December 31, 2020. (R. 109).

           Signed this 27th day of December, 2019.




 J:\DATA\Orders\civil cov\2018\18-40-DLB order misc motions.docx




                                                                   2
